As filed with the Securities and Exchange Commission on September 14, 2010 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Enhance Skin Products Inc (Exact name of registrant as specified in its charter) Nevada 84-1724410 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 695 South Colorado Boulevard, Suite 480 Denver, Colorado 80246 (416) 644-8318 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Samuel Asculai, President and Chief Executive Officer Enhance Skin Products,Inc. 695 South Colorado Boulevard, Suite 480 Denver, Colorado 80246 (416) 644-8318 (Name, address, including zip code, andfacsimile number, including area code, of agent for service) With a copy to: Thomas E. Stepp, Jr. Stepp Law Corporation 15707 Rockfield Blvd., Suite 101 Irvine, California 92618 Facsimile (949) 660 9010 i Table of Contents Approximate date of commencement of proposed sale to the public:After this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box:o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering:o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering:o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering:o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of Each Class of Securities To be Registered Amount to be Registered Proposed Maximum Offering Price Per Share(1) Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee Common Stock, par value $0.01 per share $ $ $ Common Stock, par value$0.01 per share $ $ $ Common Stock, par value$0.01 per share $ $ $ Total $ $ (1) Estimated pursuant to Rule457(c), solely for the purpose of calculating the registration fee based on the closing price for the common stock, as reported on the over the counter bulletin board on September 10, 2010. Under the Indirect Primary Offering Agreement, Crisnic Fund SA has agreed to purchase up to $2,000,000 in value of newly issued Registrant common stock at a price equal to 100% of the volume weighted average market price during the five consecutive trading days prior to each purchase under the Agreement. (2) The Registrant has agreed to issue an additional 1,750,000 shares of newly issued shares of common stock to Crisnic Fund SA as a fee. (3) The Registrant has agreed to issue 750,000 shares of restricted common stock with Crisnic Fund SA purchased from the Company in a private transaction at $.04 per share. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT HAS FILED FURTHER AMENDMENT THAT SPECIFICALLY STATES THAT THIS REGISTARATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OF 1(A), MAY DETERMINE. ii Table of Contents SUBJECT TO COMPLETION DATED SEPTEMBER 14, 2010 The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and we are not soliciting offers to buy these securities in any state where the offer or sale is not permitted. PROSPECTUS ENHANCE SKIN PRODUCTS INC. 37,500,000 Shares of Common Stock This prospectus relates to the sale of up to 37,500,000 shares of the common stock of Enhance Skin Products Inc., a Nevada corporation (“we,” “us,” our,” “Enhance,” or the “Company”), by Crisnic Fund SA (“Crisnic” or “selling stockholder”).The prices at which Crisnic may sell the shares will be determined by the prevailing market price for the shares or in negotiated transactions or through a combination of such methods, which may change from time to time and offer to offer.We will not receive proceeds from the sale of our shares by Crisnic. Our common stock is traded on the Over-the-Counter Bulletin Board (the “OTCBB”) under the symbol "EHSK.OB." On September 10, 2010, the closing sale price of our common stock was $0.03 per share. The expenses of the offering are estimated at $33,580.75 and will be paid by us This investment involves a high degree of risk. You should purchase shares only if you can afford a complete loss. See "Risk Factors" beginning on page7 for a discussion of these risks. The selling stockholder is an “underwriter” within the meaning of the Securities Act of 1933, as amended. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is September 14, 2010 1 Table of Contents TABLE OF CONTENTS PART I: INFORMATION REQUIRED IN PROSPECTUS Prospectus Summary 3 Forward-Looking Statements 6 Risk Factors 7 Use of Proceeds 19 The Crisnic Fund SA Transaction 19 Selling Stockholder 21 Plan of Distribution 23 Description of Securities to be Registered 25 Interest of Named Experts and Counsel 25 Information with Respect to the Company 26 Property 32 Legal Proceedings 32 Market for our Common Stock and Related Stockholder Matters 33 Financial Statements 34 Management’s Discussion and Analysis of Financial Condition and Results of Operation 48 Quantitative and Qualitative Disclosures About Market Risk 53 Directors, Executive Officers and Corporate Governance 53 Executive Compensation 57 Security Ownership of Certain Beneficial Owners and Management 58 Certain Relationships and Related Transactions 61 Disclosure on Commission Position on Indemnification for Securities Act Liabilities 60 You may rely only on the information provided or incorporated by reference in this prospectus.Neither we, nor the selling stockholder, have authorized anyone to provide information different from that contained in this prospectus.Neither the delivery of this prospectus nor the sale of the securities means that the information contained in this prospectus is correct after the date of the prospectus.This prospectus in not an offer to sell or solicitation to buy the securities in any circumstances under which the offer or solicitation is unlawful. 2 Table of Contents PROSPECTUS SUMMARY The following summary highlights certain information contained elsewhere in this prospectus. This summary does not contain all of the information you should consider before investing in our common stock. You should carefully read the entire prospectus, including the section entitled “Risk Factors” and our financial statements and related notes, before you decide whether to invest in our common stock. If you invest in our common stock, you are assuming a high degree of risk. See the section entitled “Risk Factors.” References to “Enhance,” “our,” “our company,” “us,” or “the Company” refer to Enhance Skin Products Inc. and its subsidiaries, unless the context indicates otherwise. Business We are a cosmeceutical/skin care company focused on the aesthetic skin health market. We develop and commercialize topical skin care systems that enable the user of these systems to ameliorate the symptoms of a number of skin conditions, including premature aging, loss of moisture, photo-damage and soft tissue skin deficiencies, such as fine lines and wrinkles. Our products are designed to both improve the appearance and underlying health of the skin by providing deep hydration through the topical application of formulations containing hyaluronan (hyaluronic acid, HA) of specific molecular size and purity. We will market our products by Direct to Consumer (“DTC”) channel and by Direct Dispense (“DD”) channel through skin care professionals, such as physicians and aestheticians. The DTC channel will be used to market Visible Youth Revitalizing Skin Formula™, Visible Youth™ Revitalizing Moisturizer™, Visible Youth™ Eye Zone Gel™, and Visible Youth™ Revitalizing Cleanser ™. The DD channel will be used to market Visible Youth Healing Complex™ and Visible Youth Healing Complex plus 3% Lidocaine™, plus reformulated versions of the Skin Formula, Eye Zone Gel and Moisturizer to include Vitryxx™, all of which will be marketed under the Visible Youth “Professional” brand. Corporate Information We are a Nevada corporation. Our principal executive offices are located at 695 South Colorado Boulevard, Suite 480, Denver, Colorado 80246. Our telephone number is he address of our website is www.enhanceskinproducts.com. Information on our website is not part of this prospectus. Common Stock Our common stock trades on the over the counter bulletin board under the symbol "EHSK." 3 Table of Contents The Offering On August 3, 2010, we entered into an Indirect Primary Offering Agreement and a Registration Rights Agreement with Crisnic, a Costa Rican investment corporation, in order to establish a possible source of funding for us. The Indirect Primary Offering Agreement establishes what is sometimes also referred to as an “equity drawdown facility.”Under the terms of the Indirect Primary Offering Agreement, Crisnic received a fee consisting of 1,750,000 shares of our common stock.Also on August 3, 2010, we entered into a Stock Purchase Agreement with Crisnic pursuant to which Crisnic purchased 750,000 shares of our newly-issued common stock at $.04 per share or an aggregate of $30,000. Under the Indirect Primary Offering Agreement and the Registration Rights Agreement we are required to register and have included in the offering pursuant to this prospectus (1) 1,750,000 shares which were issued to Crisnic as a fee (2) 750,000 shares purchased by Crisnic, and (3) at least 35,000,000 shares which we may sell to Crisnic after this registration statement is declared effective (which if all issued would be 41.5% of our outstanding as of August 3, 2010, the date of the Agreement). All 37,500,000 shares are being offered pursuant to this prospectus. Since under the Agreement Crisnic has agreed to purchase up to $2,000,000 in value of stock, depending on our future stock price we have the right but not the obligation to sell more than the 35,000,000 shares to Crisnic. As of the date hereof, we do not have any plans or intent to sell to Crisnic any shares beyond the 35,000,000 shares offered hereby.However, if we elect to sell more than the 35,000,000 shares (which we have the right but not the obligation to do), we must first register under the Securities Act any additional shares we may elect to sell to Crisnic before we can sell such additional shares, which could cause substantial dilution to our stockholders. We do not have the right to commence any sales of our shares to Crisnic until the SEC has declared effective the registration statement of which this prospectus is a part. After the SEC has declared effective such registration statement, under the Indirect Primary Offering Agreement, Crisnic has agreed to provide us with up to $2,000,000 of funding over up to a twenty-four (24) month period from the effective date of the registration statement of which this prospectus is a part.During this period, we may request an advance by selling shares of our common stock to Crisnic and Crisnic will be obligated to purchase the shares. We may request an advance once every five trading days, although we are under no obligation to request any advances under the Indirect Primary Offering Agreement. We may request an advance by sending an Advance Notice to Crisnic, stating the amount of the advance.During the five trading days following an advance request, we will calculate the amount of shares we will sell to Crisnic and the purchase price per share.The number of shares of common stock that Crisnic shall purchase pursuant to each advance shall be determined by dividing the amount of the advance by the purchase price determined in the Indirect Primary Offering Agreement. The purchase price per share of common stock will be set at one hundred percent (100%) of the volume weighted average price of the common stock during the five trading days following delivery of an advance notice. There is no minimum amount we can draw down at any one time. The maximum amount we can draw down at any one time is $500,000 per advance, but in no case more than $1,000,000 in any thirty calendar day period. Upon effectiveness of this registration statement, the Company shall deliver Instructions to its transfer agent to issue shares of our common stock registered by this registration statement free of restrictive legends on or before each advance date. 4 Table of Contents We do not have the right to commence any sales of our shares to Crisnic under the Indirect Primary Offering Agreement until the SEC has declared effective the registration statement of which this prospectus is a part. The obligation of Crisnic to make an advance to the Company pursuant to the Indirect Primary Offering Agreement shall terminate permanently in the event that (i) there shall occur any stop order or suspension of the effectiveness of this registration statement for an aggregate of fifty (50) trading days, other than due to the acts of Crisnic, during the commitment period, or (ii) the Company shall at any time fail materially to comply with certain requirements contained in the Indirect Primary Offering Agreement and such failure is not cured within thirty (30) days after receipt of written notice from Crisnic; provided, however, that the termination provision shall not apply to any period commencing upon the filing of a post-effective amendment to this registration statement and ending upon the date on which such post-effective amendment is declared effective by the Securities and Exchange Commission. We agreed to pay Crisnic a non-refundable origination fee of one million seven hundred and fifty thousand (1,750,000) shares of restricted common stock and $10,000 in due diligence expenses.We must also pay Crisnic directly out of the gross proceeds of each advance under the Indirect Primary Offering Agreement, an amount equal to 1% of the amount of each advance. 5 Table of Contents Forward-Looking Statements This prospectus contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended.Such forward-looking statements include statements regarding, among other things, (a) our projected sales and profitability, (b) our growth strategies, (c) anticipated trends in or industry, (d) our future financing plans, and (e) our anticipated needs for working capital.Forward-looking statements, which involve assumptions and describe our future plans, strategies, and expectations, are generally identifiable by use of the words “may”, “will”, “should”, “expect”, “anticipate”, “estimate”, “believe”, “intend”, or “project” or the negative of these words or other variations on these words or comparable terminology.This information may involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance, or achievements to be materially different from the future results, performance or achievements expressed or implied by and forward-looking statements.These statements may be found under “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Business” as well as in this prospectus generally.Actual events or results may differ materially from these discussed in forward-looking statements as a result of various factors, including without limitation, the risks outlined under “Risk Factors” and matters described in this prospectus generally.In light of these risks and uncertainties, there can be no assurance that the forward-looking statements contained in this filing will in fact occur.In addition to the information expressly required to be included in this filing, we will provide such further material information, if any, as may be necessary to make the required statements, in light of the circumstances under which they are made, not misleading. 6 Table of Contents RISK FACTORS An investment in our securities involves a high degree of risk.In determining whether to purchase our securities, you should carefully consider all of the material risks described below and other information contained in this prospectus before making a decision to purchase our securities.If any of the events contemplated by the following discussion of risks should occur, our business, results of operations and financial condition could suffer significantly.As a result, the market price of our common stock could decline and you may lose all or part of the money you paid to buy our common stock.You should only purchase our stock if you can afford to suffer the loss of your entire investment. Risks Related to Our Business Our products may cause unexpected and undesirable side effects that would limit their use, require their removal from the market or prevent their further development. Product liability claims resulting from these undesirable side effects would hurt our business. In addition, we are vulnerable to claims that our products are not as effective as we claim them to be. Unexpected and undesirable side effects caused by our products for which we have not provided sufficient label warnings could result in the recall or discontinuance of sales of some or all of our products. Unexpected and undesirable side effects could prevent us from achieving or maintaining market acceptance of the affected products or could substantially increase the costs and expenses in marketing new products. We, may in the future, be subject to various product liability claims resulting from those undesirable side effects caused by our products. Product liability claims may result in negative publicity regarding the Company, brand or products that may harm our reputation and sales. In addition, if one of our products is found to be defective, we may be required to recall it, which may result in substantial expense, adverse publicity and loss of sales, which would substantially harm our brand. Although we maintain product liability insurance, potential product liability claims may exceed the amount of any insurance we have or are able to obtain or potential product liability claims may be excluded under the terms of any policy we have or are able to obtain, which would cause our financial condition to suffer.In addition, we may be required to pay higher premiums and accept higher deductibles in order to secure increased insurance in the future. In addition, consumer or industry analysts may assert claims that our products are not as effective as we claim them to be.Unexpected and undesirable side effects associated with our products or assertions that our products are not as effective as we claim them to be also could cause negative publicity regarding our company, brand or products, which could in turn harm our reputation and our business. Our success depends, in part, on the quality, efficacy and safety of our products. Our success depends, in part, on the quality, efficacy and safety of our products.If our products are found to be defective or unsafe, or if they otherwise fail to meet our customers’ standards, our relationships with customers or consumers could suffer, the appeal of one or more of our brands could be diminished, and we could lose sales and/or become subject to liability claims, any of which could have a material adverse effect on our business, prospects, results of operations or financial condition. Our initiatives to expand into new product categories may not be successful and any failure to expand into new product categories would harm our business, results of operations, financial condition and future growth potential. 7 Table of Contents In order to expand our business, we plan to further develop products using HA.Expansion of our product offerings is a critical component of our growth strategy. We may not be successful in our expansion efforts in these areas. Each of these product initiatives involves significant risks, as well as the possibility of unexpected consequences, including: ● sales of the new products to our retailer customers may not be as high as we anticipate; ● the rate of purchases by consumers may not be as high as we or our retailer customers anticipate; ● returns of new products by retailer customers may exceed our expectations; ● our marketing strategies and merchandising efforts may be ineffective and fail to reach the targeted consumer base or engender the desired consumption; ● we may incur unexpected costs as a result of the continued development and launch of new products; ● our pricing strategies may not be accepted by our retailer customers and/or their consumers; ● we may experience a decrease in sales of our existing products as a result of introducing new products; ● there may be delays or other difficulties impacting our ability, or the ability of our third-party manufacturers and suppliers, to timely manufacture, distribute and ship products in connection with launching new products; and ● attempting to accomplish all of the elements of expansion in multiple product categories simultaneously may prove to be an operational and financial burden on us and we may be unable to successfully accomplish all of the elements of the expansion simultaneously, if at all. Each of the risks referred to above could delay or impede our ability to successfully expand into new product categories, which would harm our business, results of operations, financial condition and future growth potential. We will rely on third-party manufacturers for substantially all of our products. We will not own or operate any significant manufacturing facilities. We will use third-party manufacturers and suppliers to manufacture substantially all of our products.It is likely that we will obtain these products from a limited number of manufacturers and other suppliers. Our business, prospects, results of operations and financial condition could be materially adversely affected if our manufacturers were to experience problems with product quality or delays in the delivery of the finished products or the raw materials or components used to make such product. Any variation in the quality of our products or delay in our ability to fill orders would harm our relationships with our retailer customers. Our success depends upon our quality control and on our ability to deliver products in a timely manner. If our products are not delivered according to retailer customers’ delivery deadlines or are found to be defective or not to specification, our relationships with our customers would suffer, our brands’ reputation would be harmed and we could lose our market share. We could also experience increased return rates or become subject to liability claims. These negative results would have a harmful effect on our business, results of operations and financial condition. The loss of or disruption in our third party storage and distribution facilities may have a material adverse effect on our business. We currently use one third party storage and distribution facility and intend to have only a limited number of third party storage and distribution facilities. These facilities do and will house and ship a large portion of our inventory.Any loss of or damage to these facilities or the inventory stored in these facilities, could adversely affect our business, prospects, results of operations and financial condition. 8 Table of Contents We may be adversely affected by domestic and international economic conditions and other events that impact consumer confidence and demand. We believe that consumer spending on beauty products is influenced by general economic conditions and the availability of discretionary income. Domestic or international general economic downturns, including periods of inflation or high gasoline prices or declining consumer confidence, may affect consumer purchasing patterns and result in reduced net sales to our customers. The beauty industry is highly competitive and if we cannot effectively compete our business and results of operations will suffer. The beauty industry is highly competitive and can change rapidly due to consumer preferences and industry trends.We compete primarily with global prestige beauty companies including Shiseido, Estee Lauder and L’Oreal, many of whom have greater resources than we have and brands with greater name recognition and consumer loyalty than our brand. Our products also compete with new products that often are accompanied by substantial promotional campaigns. Our success depends on our products’ appeal to a broad range of consumers whose preferences cannot be predicted with certainty and are subject to change, and on our ability to develop new products through product innovations and product line extensions, which involve numerous risks. We may also incur increased expenses in connection with product development, marketing and advertising that are not subsequently supported by a sufficient level of sales, which could negatively affect our results of operations. These competitive factors, as well as new product risks, could have an adverse effect on our business prospects, results of operations and financial condition. We may not successfully manage our growth. Our success will depend upon the expansion of our operations and the effective management of our growth, which will place a significant strain on our management and administrative, operational and financial resources.To manage this growth, should there be growth, we may need to expand our facilities, augment our operational, financial and management systems, and hire and train additional qualified personnel.If we are unable to manage our growth effectively, our business would be harmed. We are dependent on our executive officers for future success. Our future success depends to a significant degree on the skills, experience and efforts of our executive officers.The loss of the services of this individual could harm our business.We have employment agreements with Dr. Asculai for a term of ten years and with Mr. Hovey for a term of five years.We have not obtained life insurance on any key executive officers.If any executive officer left us or were seriously injured and become unable to work, our business could be harmed. Our future growth and profitability will depend in large part upon the effectiveness and efficiency of our marketing expenditures and our ability to select the right markets and media in which to advertise. Our future growth and profitability will depend in large part upon the effectiveness and efficiency of our marketing expenditures, including our ability to: ● Create greater awareness of our brand and our programs; ● Identify the most effective and efficient level of spending in each market, media and specific media vehicle; 9 Table of Contents ● Determine the appropriate creative message and media mix for advertising, marketing and promotional expenditures; ● Effectively manage marketing costs (including creative and media) in order to maintain acceptable customer acquisition costs; ● Select the right market, media and specific media vehicle in which to advertise; and convert consumer inquiries into actual orders. Our planned marketing expenditures may not result in increased revenue or generate sufficient levels of brand name and program awareness.We may not be able to manage our marketing expenditures on a cost-effective basis, whereby our customer acquisition cost may exceed the profit generated from each additional customer. Our growth may suffer if an economic downturn in any of our major markets inhibits people from spending their disposable income on aesthetic and skin health products. Our growth depends significantly on continued economic growth in the markets where we sell our products. Because our products are considered cosmetic in nature, they are typically paid directly out of disposable income. As a result, an economic downturn in any of our markets could have an adverse effect on the sales and profitability of our products. Potential business combinations could require significant management attention and prove difficult to integrate with our business, which could distract our management, disrupt our business, dilute stockholder value and adversely affect our operating results. If we become aware of potential business combination candidates that are complementary to our business, we may decide to combine with such businesses or acquire their assets in the future. Business combinations generally involve a number of additional difficulties and risks to our business, including: ● failure to integrate management information systems, personnel, research and development and marketing, operations, sales and support; ● disruption of our ongoing business and diversion of management's attention from other business matters; ● potential loss of the acquired company's customers; ● failure to develop further the acquired company's technology successfully; ● unanticipated costs and liabilities; and ● other accounting consequences. In addition, we may not realize benefits from any business combination we may undertake in the future. If we fail to successfully integrate such businesses, or the technologies associated with such business combinations into the Company, the revenue and operating results of the combined company could be adversely affected. Any integration process would require significant time and resources, and we may not be able to manage the process successfully. If our customers are uncertain about our ability to operate on a combined basis, they could delay or cancel orders for our products. We may not successfully evaluate or utilize the acquired technology or accurately forecast the financial impact of a combination, including accounting charges or volatility in the stock price of the combined entity. If we fail to successfully integrate other companies with which we may combine in the future, our business could be adversely affected. 10 Table of Contents Because our officers and directors are indemnified against certain losses, we may be exposed to costs associated with litigation. If our directors or officers become exposed to liabilities invoking the indemnification provisions, we could be exposed to additional non-reimbursable costs, including legal fees.Our Articles of Incorporation and bylaws provide that our directors and officers will not be liable to us or to any stockholder and will be indemnified and held harmless for any consequences of any act or omission by the directors and officers unless the act or omission constitutes gross negligence or willful misconduct.Extended or protracted litigation could have a material adverse effect on our cash flow. Risks Related to our Finances and Capital Resources We have a limited operating history, have incurred significant operating losses since our inception and expect to continue to incur losses. We are an early-stage company with a limited operating history and limited revenues derived from our operations. We began commercial sales of our cosmeceutical products in 2010. We have incurred significant net losses attributable to common stockholders since our inception, including losses of $685 thousand in 2009 and $739 thousand in 2010. At April 30, 2010, we had an accumulated deficit of approximately $1.63 million. The extent of our future operating losses and the timing of profitability are highly uncertain, and we may never achieve profitability. Our operations to date have been primarily focused on our formation, the hiring of our management team, acquiring, licensing and developing our technology and products, building our distribution force and preparing for and commencing the commercial launch of our products. We have yet to demonstrate that we can generate sufficient revenue from sales of our products to become profitable, and we may never generate sufficient revenues from product sales to achieve profitability. Even if we do achieve significant revenues from our product sales, we expect that increased operating expenses will result in significant operating losses in the near term. We may be required to obtain additional financing, for which there is no assurance of obtaining on a favorable basis. While we are effectuating our business strategy, we expect to operate on a negative cash flow basis. Under the Indirect Primary Offering Agreement, the Company may, subject to the terms of the Agreement, require Crisnic to purchase up to $2 million worth of the Company’s common stock for a period up to twenty four months following the effectiveness of this Registration Statement.There is no assurance that our current funds and those available under the Indirect Primary Offering Agreement will be sufficient to fund operations over an extended period of time. If we were to require additional funds, there can be no assurance than any funds will be available or available on favorable terms.Any additional financing will also likely cause substantial dilution. Risks Related to Regulatory Matters Our business is subject to regulation in the United States and internationally. The manufacturing, distribution, formulation, packaging and advertising of our products and those we distribute are subject to numerous and complicated federal, state and foreign governmental regulations.Compliance with these regulations is difficult and expensive.If we fail to adhere, or are alleged to have failed to adhere, to any applicable federal, state or foreign laws or regulations, our results of operation and financial condition may be adversely affected. In addition, our future results could be adversely affected by changes in applicable federal, state and foreign laws and regulations (including product liability, intellectual property, consumer laws, privacy laws and product regulation), as well as changes in accounting standards and taxation requirements (including tax-rate changes, new tax laws and revised tax law interpretations). 11 Table of Contents The regulatory status of our cosmeceutical products could change, and we may be required to conduct clinical trials to establish efficacy and safety or cease to market these products. The Federal Food, Drug, and Cosmetic Act does not recognize “cosmeceuticals” as a category of products.We use the term “cosmeceuticals” as a marketing term to describe our Visible YouthTM line of products.The FDA does not have a premarket approval system for cosmetic products, and we believe we are permitted to market our cosmeceutical products and have them manufactured without submitting safety or efficacy data to the FDA.However, the FDA may in the future determine to regulate what we term as cosmeceuticals or the ingredients included in our cosmeceuticals as drugs or biologics, rather than cosmetics.If our Visible YouthTM products or other cosmeceuticals are deemed to be drugs or biologics, rather than cosmetics, we would be required to conduct clinical trials to demonstrate the safety and efficacy of our cosmeceutical products in order to continue to market and sell them. In such event, we may not have sufficient resources to conduct any required clinical trials and we may not be able to establish sufficient efficacy or safety data to resume the sale of our cosmeceutical products. Any inquiries by the FDA or any foreign regulatory authorities into the regulatory status of our cosmeceutical products and any related interruption in the marketing and sale of our cosmeceutical products could severely damage our brands and image in the marketplace, including our relationships with physicians and their patients. If our manufacturers do not comply with U.S. and federal regulations, our supply of product could be disrupted or terminated. Under the Federal Food Drug and Cosmetic Act, cosmetics, which we refer to as cosmeceuticals, are defined as articles applied to the human body to cleanse, beautify or alter the appearance. The manufacturing of cosmetics is subject to the misbranding and adulteration sections of the FDC Act applicable to cosmetics. Cosmetics are not subject topremarket approval by the FDA but the product and ingredients must be tested to assure safety. If the product or ingredients are not tested for safety, a specific warning is required. The FDA monitors compliance of cosmetic products through random inspections of cosmetic manufacturers and distributors. The FDA utilizes an “intended use” doctrine to determine whether a product is a drug or cosmetic by the labeling claims made for the product. If a cosmetic product is intended for a disease condition or to affect the structure or any function of the human body, the FDA will regulate the product as a drug rather than as a cosmetic. The product will then be subject to all drug requirements under the FDC Act. The labeling of cosmetic products is subject to the requirements of the FDC Act, the Fair Packaging and Labeling Act and other FDA regulations. We are subject to the reporting requirements of the federal securities laws, which can be expensive. We are a public reporting company in the United States and, accordingly, subject to the information and reporting requirements of the Securities Exchange Act of 1934 and other federal securities laws, and the compliance obligations of the Sarbanes-Oxley Act. The costs of preparing and filing annual and quarterly reports, and other information with the SEC will cause our expenses to be higher than they would be if we were a privately-held or even a nonreporting public company. We may be exposed to potential risks resulting from new requirements under Section 404 of the Sarbanes-Oxley Act of 2002. Pursuant to Section 404 of the Sarbanes-Oxley Act of 2002, we are required to include in our annual report on Form 10-K our assessment of the effectiveness of our internal control over financial reporting as of the end of our fiscal years and our independent registered public accounting firm will in the future be required to report on our management’s report.We will incur additional expenses and diversion of management’s time as a result of 12 Table of Contents performing the system and process evaluation, testing and remediation required in order to comply with the managements certification and auditors attestation requirements.If we fail to achieve and maintain adequate internal controls, as such standards are modified, supplemented or amended from time to time, we may not be able to ensure that we can conclude on an ongoing basis that we have effective internal controls over financial reporting in accordance with Section 404 of the Sarbanes-Oxley Act.If we cannot provide reliable financial reports or prevent fraud, our business and operating results could be harmed, investors could lose confidence in our reported financial information, and the trading price of our common stock could drop significantly. Our ability to commercially distribute our products and our business may be significantly harmed if the regulatory environment governing our products changes. The FDA, FTC and comparable agencies of other countries regulate our products. In the United States, FDA regulations govern, among other things, the advertising and promotion of our products.If the FDA determines that any of our marketing claims are false or misleading, or suggest a clinical benefit that is not supported in the studies we have done, we may be required to cease making the challenged marketing claims, issue corrective communications, pay fines, or stop selling products until the incorrect claims have been corrected. FDA or FTC enforcement actions regarding promotional claims, including warning letters, would also divert management attention and create public relations issues for our Company. Risks Related to Internet Commerce We may be subject to increased government regulation of the Internet, which may have a detrimental effect on our business. Our business plan includes marketing and sales of our product line on the Internet.Due to the increasing popularity and use of the Internet, it is possible that additional laws and regulations may be adopted with respect to the Internet.We cannot predict the impact, if any, that future regulatory changes or developments may have on our business, financial condition or results of operation.Changes in the regulatory environment relating to the Internet access industry, including regulatory changes that directly or indirectly affect telecommunication costs or increase the likelihood or scope of competition from regional telephone companies or others, could increase our operating costs, limit our ability to offer services and reduce the demand for our services. Because our business plan anticipates that some of our revenues will be derived from retail and wholesale sales over the Internet in multiple states and foreign countries, these jurisdictions may claim that we are required to qualify to do business as a foreign corporation in each such state and foreign country. New legislation or the application of laws and regulations from jurisdictions in this area could have a detrimental effect upon our business. Storage of personal information about our customers could pose a security threat. We have a non-disclosure policy displayed on our website.Our policy is not to willfully disclose any individually identifiable information about any user to a third party without the user’s consent.This policy is accessible to users of our services when they initially register.Despite this policy, however, if third persons were able to penetrate our network security or otherwise misappropriate our users’ personal information or credit card information, we could be subject to liability.These could include claims for unauthorized purchases with credit card information, impersonation or other similar fraud claims.They could also include claims for other misuses of 13 Table of Contents personal information, such as for unauthorized marketing purposes.These claims could result in litigation.In addition, the Federal Trade Commission and other states have been investigating certain Internet companies regarding their use of personal information.We could incur additional expenses if new regulations regarding the use of personal information are introduced or if they chose to investigate our privacy practices. Internet commerce security threats could pose a risk to our online sales and overall financial performance. A significant barrier to online commerce is the secure transmission of confidential information over public networks.We rely on encryption and authentication technology to provide the security and authentication necessary to effect secure transmission of confidential information.There can be no assurance that advances in computer capabilities; new discoveries in the field of cryptography or other developments will not result in a compromise or break of the algorithms used by us to protect consumer’s transaction data.If any such compromise of security were to occur, it could have a materially adverse effect on our business, prospects, financial condition and results of operations.A party who is able to circumvent our security measures could misappropriate proprietary information or cause interruptions in our operations.We may be required to expend significant capital and other resources to protect against such security breaches or to alleviate problems caused by such breaches.Concerns over the security of transactions conducted on the Internet and the privacy of users may also hinder the growth of online services generally, especially as a means of conducting commercial transactions.To the extent that our activities or third-party contractors involve the storage and transmission of proprietary information, such as credit card numbers, security breaches could damage our reputation and expose us to a risk of loss or litigation and possible liability.There can be no assurance that our security measures will not prevent security breaches or that failure to prevent such security breaches will not have a materially adverse effect on our business, prospects, financial condition and results of operations. Risks Related to Intellectual Property If we are unable to obtain and maintain protection for our intellectual property, the value of our technology and products may be adversely affected, which would materially affect our business. Patents. We currently have no issued patents and one patent application pending in the United States and certain other major jurisdictions.Our commercial success will depend in part on the patent rights we own or may license, and the patent rights we plan to obtain related to future products we may market.Our success will also depend on our ability to maintain these patent rights against possible third-party challenges to their validity, scope or enforceability of these patent rights. As a result of general uncertainties in the patent prosecution process, we cannot be sure that any patents will ever be issued. Issued patents generally require the payment of maintenance or similar fees; failure to make these payments could result in the unenforceability of patents not maintained Our patent position is subject to the same uncertainty as other consumer product companies.Our patent applications may not protect our technologies and products because, among other things, our pending applications may not result in issued patents; we may develop additional proprietary technologies that are not patentable; patents issued to us in the future may not provide a basis for future commercially viable products; and patents issued to us in the future may not provide us with any competitive advantage, or may be challenged, circumvented, invalidated or rendered unenforceable by third parties. For example, the PTO or the courts may deny, narrow or invalidate patent claims in any patent that may issue to us.Inventors, or third parties of whom we are unaware, may challenge the ownership of patents that may issue to us and applications we own. We may not be successful in securing or maintaining proprietary or patent protection for our products, and protection that is secured may be challenged and possibly lost. 14 Table of Contents Our competitors may develop products similar to ours using methods and technologies that are beyond the scope of our intellectual property rights.Our competitors or other third parties may challenge the scope, validity or enforceability of our patent claims in any patent that issues to us. As a result, any patent that issues to us may be narrowed in scope, invalidated or deemed unenforceable and may fail to provide us with any market exclusivity or competitive advantage even after significant investment in efforts to obtain and maintain a meaningful competitive patent position. Additionally, rights we receive to U.S. and foreign patents will be limited to the terms of the patents in the respective countries where the patents issued. Trade Secrets and Proprietary Know-how.We intend to rely on trade secret protection for certain of our confidential and proprietary information and processes.We currently protect some information and procedures as trade secrets.We protect our trade secrets by recognized practices, including access control, confidentiality agreements with employees, consultants, collaborators, and customers, and other security measures.These confidentiality agreements may be breached, however, and we may not have adequate remedies for any breach.In addition, our trade secrets may otherwise become known or be independently developed by competitors.If our confidential or proprietary information is divulged to third parties, including our competitors, our competitive position in the marketplace will be harmed and our ability to successfully penetrate our target markets could be severely compromised. Trademarks. Our trademarks will be important to our success and competitive position. We own, or have licenses or other rights to use, the material trademark and trade name rights used in connection with the packaging, marketing and distribution of our Visible YouthTM products both in the U.S. and in certain other countries.We may not be successful in obtaining or asserting trademark or trade name protection.Our application for a trademark to Visible Youth in the European Union is currently under opposition in the Trade Mark Office for the European Union.We cannot be certain whether we will obtain rights to register a trademark to the term Visible Youth in the European Union. We also will need to pursue trademark registration for any new trademarks that we select. We may not be able to secure any of our trademark registrations with the PTO or comparable foreign authorities. In addition, the laws of certain foreign countries may not protect our intellectual property rights to the same extent as the laws of the U.S. The costs required to protect our trademarks and trade names may be substantial. If we do not adequately protect our rights in our various trademarks from infringement, any goodwill that has been developed in those marks would be lost or impaired. We could also be forced to cease using any of our trademarks that are found to infringe upon or otherwise violate the trademark or service mark rights of another company, and, as a result, we could lose all the goodwill that has been developed in those marks and could be liable for damages caused by any infringement or violation. Another company may also use a trademark or service mark that is confusingly similar to one of our marks, which could dilute the strength of that mark, and as a result, we could lose some or all of the goodwill associated with that mark. We may not be able to protect our patent, trade secret and proprietary know-how and trademark rights against third-party infringement, which may be difficult to detect.If we become involved in any dispute regarding our intellectual property rights, regardless of whether we prevail, we could be required to engage in costly, distracting and time-consuming litigation that could harm our business, prospects, results of operations and financial condition. 15 Table of Contents Our ability to market our products is subject to the intellectual property rights of third parties, and we may have to engage in costly litigation to enforce or defend challenges to our intellectual property by third parties, which may harm our results of operations, financial condition and cash flow. Our commercial success will depend in part on our ability to make, use and sell our products without infringing the patents or proprietary rights of third parties. Our competitors, many of which have substantially greater resources than us and have made significant investments in competing technologies or products, may seek to apply for and obtain patents that will prevent, limit or interfere with our ability to make, use and sell products either in the U.S. or international markets. We may not be aware of all of the patents and other intellectual property rights of others potentially adverse to our interests that may be owned by third parties. Because of the uncertainty inherent in any litigation involving proprietary rights, we may not be successful in defending claims of intellectual property infringement by third parties, which could have a material adverse affect on our results of operations. Regardless of the outcome of any litigation, defending the litigation may be expensive, time-consuming and distracting to management. If we are unsuccessful in any challenge to our rights to market and sell our products, we may, among other things, be required to: ● Pay actual damages, royalties, lost profits and/or increased damages and the third party’s attorneys’ fees, which may be substantial; ● Cease the development, manufacture, use and/or sale of products that use the intellectual property in question through a court-imposed sanction called an injunction; ● Expend significant resources to modify or redesign our products, manufacturing processes or other technology so that it does not infringe others’ intellectual property rights or to develop or acquire non-infringing technology, which may not be possible; or ● Obtain licenses to the disputed rights, which could require us to pay substantial upfront fees and future royalty payments and may not be available to us on acceptable terms, if at all, or to cease marketing the challenged products. Ultimately, we could be prevented from selling a product, commercializing a product candidate, or otherwise forced to cease some aspect of our business operations as a result of any intellectual property litigation. Even if we are successful in defending an infringement claim, the expense, time delay, and burden on management of litigation and negative publicity could have a material adverse effect on our business. Risks Related to Our Common Stock Trading prices for our common stock may be volatile. The market price of our shares of common stock may be based on factors that may not be indicative of future market performance.Consequently, the market price of our common stock may vary greatly.There is a significant risk that our stock price may fluctuate dramatically in the future in response to any of the following factors, some of which are beyond our control: ● variations in our quarterlyoperatingresults; ● announcements that our revenue or income/loss levels are below analysts' expectations; ● general economic slowdowns; ● changes in market valuations of similar companies; ● announcements by us or our competitors of significant contracts; or ● acquisitions, strategicpartnerships, joint ventures or capital commitments. 16 Table of Contents There is no assurance that our common stock will remain on the OTB Bulletin Board. In order to maintain the quotation of our shares of common stock on the OTC Bulletin Board, we must remain a reporting company under the Securities Exchange Act of 1934.This requires us to comply with Sections 14 (proxy statement requirements) and Section 16 (Form 3, 4 and 5 and 6 month-trading rule) of that Act.It is possible that our common stock could be removed from the OTC Bulletin Board and then be traded on the less desirous Pink Sheets.In either venue, an investor may find it difficult to obtain accurate quotations as to the market value of our common stock. In addition, if we fail to meet the criteria set forth in SEC regulations, various requirements would be imposed by law on broker-dealers who sell our securities to persons other than established customers and accredited investors.Consequently, such regulations may deter broker-dealers from recommending or selling our common stock, which may further affect its liquidity.This would also make it more difficult for us to raise additional capital. Our common stock may be subject to penny stock rules, which could affect trading. Broker-dealer practices in connection with transactions in “penny stocks” are regulated by certain rules adopted by the Securities and Exchange Commission. Penny stocks generally are equity securities with a price of less than $5.00, subject to exceptions. The rules require that a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, deliver a standardized risk disclosure document that provides information about penny stocks and the risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in connection with the transaction and monthly account statements showing the market value of each penny stock held in the customer’s account. In addition, the rules generally require that prior to a transaction in a penny stock, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These disclosure requirements may have the effect of reducing the liquidity of penny stocks. If our securities become subject to the penny stock rules, investors may find it more difficult to sell their common stock. We do not expect to pay dividends to holders of our common stock in the foreseeable future. As a result, holders of our common stock must rely on stock appreciation for any return on their investment. We do not anticipate paying cash dividends on our common stock in the foreseeable future. Any payment of cash dividends also will depend on our financial condition, results of operations, capital requirements and other factors and will be at the discretion of our board of directors. Accordingly, holders of our common stock will have to rely on capital appreciation, if any, to earn a return on their investment in our common stock. Our insiders and affiliated parties beneficially own a significant portion of our stock. As of September 13, 2010, our executive officers, directors and affiliated parties beneficially owned approximately 53 % of our common stock. As a result, our executive officers, directors and affiliated parties will have significant influence to: ● elect or defeat the election of our directors; ● amend or prevent amendment of our articles of incorporation or bylaws; ● effect or prevent a merger, sale of assets or other corporate transaction; and ● affect the outcome of any other matter submitted to the stockholders for vote. 17 Table of Contents In addition, sales of significant amounts of shares held by our directors and executive officers, or the prospect of these sales, could adversely affect the market price of our common stock. Management’s stock ownership may discourage a potential acquirer from making a tender offer or otherwise attempting to obtain control of us, which in turn could reduce our stock price or prevent our stockholders from realizing a premium over our stock price. Volatility in our common stock price may subject the Company to securities litigation. The market for our common stock is characterized by significant price volatility, when compared to seasoned issuers, and we expect that our share price will continue to be more volatile than a seasoned issuer for the indefinite future.In the past, plaintiffs have often initiated securities class action litigation against a company following periods of volatility in the market price of its securities.We may in the future be the target of similar litigation.Securities litigation could result in substantial costs and liabilities and could divert management’s attention and resources. Our directors have the right to authorize the issuance of additional shares of our common stock. Our directors, within the limitations and restrictions contained in our Articles of Incorporation and without action by our stockholders, have the authority to issue additional shares of our common stock from time to time.Should we issue additional shares of our common stock at a later time, each investor’s ownership interest in our common stock would be proportionally reduced.No investor will have any preemptive right to acquire additional shares of our common stock, or any of our other securities. Our issuance of additional common stock in exchange for services or to repay debt would dilute your proportionate ownership and voting rights and could have a negative impact on the market price of our common stock. Our board of directors may, generally, issue shares of our common stock to pay for debt or services, without approval by our stockholders, based upon such factors as our board of directors may deem relevant at that time.It is possible that we will issue additional common stock to pay for services and reduce debt in the future under circumstances we may deem appropriate at the time. Unless an active trading market develops for our securities, you may not be able to sell your shares. Although, we are a reporting company and our common shares are quoted on the OTC Bulletin Board (owned and operated by FINRA) under the symbol EHSK.OB, there is not currently an active trading market for our common stock and an active trading market may never develop, or if it does develop, may not be maintained.Failure to develop or maintain an active trading market will have a generally negative effect on the price of our common stock, and you may be unable to sell your common stock or any attempted sale of such common stock may have the effect of lowering the market price and, therefore, your investment could be a partial or complete loss. Existing stockholders may experience significant dilution from the sale of our common stock pursuant to the Offering Agreement The sale of our common stock to Crisnic in accordance with the Indirect Primary Offering Agreement will have a significant dilutive impact on our stockholders.As a result, our net income per share could decrease in future periods and the market price of our common stock could decline.In addition, the lower our stock price is at the time we obtain advances from Crisnic, the more shares of 18 Table of Contents our common stock we will have to issue to Crisnic in order to drawdown on the facility.If our stock price decreases, then our existing stockholders would experience greater dilution for any given dollar amount raised through the offering. The perceived risk of dilution may cause our stockholders to sell their shares, which would contribute to a decline in the price of our common stock.Moreover, the perceived risk of dilution and the resulting downward pressure on our stock price could encourage investors to engage in short sales of our common stock.By increasing the number of shares offered for sale, material amounts of short selling could further contribute to progressive price declines in our common stock. For example, if we sell shares to Crisnic at a proposed market price of $.03 per share, we would be forced to issue 66,666,667 shares to obtain the full financing, which would be 129% of the issued and outstanding common stock. We May Not Have Access to the Full Amount under the Offering Agreement On September 13, 2010, the closing price of our common stock was $.033 based on very little volume.There is no assurance that the market price of our common stock will increase substantially in the near future.The entire commitment under the Indirect Primary Offering Agreement is $2,000,000.If the number of common shares that remains issuable is lower than the number of common shares we need to issue in order to have access to the full amount under the Offering Agreement we may not have access to the remaining commitment under the equity line, unless we amend our Articles of Incorporation to increase the number of authorized common shares and/or the market price of our common stock increase substantially. USE OF PROCEEDS This prospectus relates to shares of our common stock that may be offered and sold from time to time by the selling stockholder. We will not receive any proceeds from the sale of common stock offered by the selling stockholder.However, we will receive proceeds from the sale of our common stock to Crisnic pursuant to the Indirect Primary Offering Agreement, which proceeds will be used for working capital and general corporate purposes. THE CRISNIC FUND SA TRANSACTION General On August 3, 2010, we entered into an Indirect Primary Offering Agreement and a Registration Rights Agreement with Crisnic, a Costa Rican investment corporation, in order to establish a possible source of funding for us. The Indirect Primary Offering Agreement establishes what is sometimes also referred to as an “equity drawdown facility.”Under the terms of the Indirect Primary Offering Agreement, Crisnic received a fee consisting of 1,750,000 shares of our common stock.Also on August 3, 2010, we entered into a Stock Purchase Agreement with Crisnic pursuant to which Crisnic purchased 750,000 shares of our newly-issued common stock at $.04 per share or an aggregate of $30000. Under the Indirect Primary Offering Agreement and the Registration Rights Agreement we are required to register and have included in the offering pursuant to this prospectus (1) 1,750,000 shares which were issued to Crisnic as a fee (2) 750,000 shares purchased by Crisnic, and (3) at least 35,000,000 shares which we may sell to Crisnic after this registration statement is declared effective (which if all issued would be 41.5% of our outstanding as of July 29, 2010, the date of the Agreement). All 37,500,000 shares are being offered pursuant to this prospectus. Since under the Agreement Crisnic has agreed to purchase up to $2,000,000 in value of stock, depending on our future 19 Table of Contents stock price we have the right but not the obligation to sell more than the 35,000,000 shares to Crisnic. As of the date hereof, we do not have any plans or intent to sell to Crisnic any shares beyond the 35,000,000 shares offered hereby.However, if we elect to sell more than the 35,000,000 shares (which we have the right but not the obligation to do), we must first register under the Securities Act any additional shares we may elect to sell to Crisnic before we can sell such additional shares, which could cause substantial dilution to our shareholders. We do not have the right to commence any sales of our shares to Crisnic until the SEC has declared effective the registration statement of which this prospectus is a part. After the SEC has declared effective such registration statement, under the Indirect Primary Offering Agreement, Crisnic has agreed to provide us with up to $2,000,000 of funding over up to a twenty-four (24) month period from the effective date of the registration statement of which this prospectus is a part.During this period, we may request an advance by selling shares of our common stock to Crisnic and Crisnic will be obligated to purchase the shares. We may request an advance once every five trading days, although we are under no obligation to request any advances under the Indirect Primary Offering Agreement. We may request an advance by sending an Advance Notice to Crisnic, stating the amount of the advance. During the five trading days following an advance request, we will calculate the amount of shares we will sell to Crisnic and the purchase price per share. The number of shares of common stock that Crisnic shall purchase pursuant to each advance shall be determined by dividing the amount of the advance by the purchase price determined in the Indirect Primary Offering Agreement. The purchase price per share of common stock will be set at one hundred percent (100%) of the volume weighted average price of the common stock during the five trading days following delivery of an advance notice. There is no minimum amount we can draw down at any one time. The maximum amount we can draw down at any one time is $500,000 per advance, but in no case more than $1,000,000 in any thirty calendar day period. Upon effectiveness of this registration statement, the Company shall deliver Instructions to its transfer agent to issue shares of our common stock registered by this registration statement free of restrictive legends on or before each advance date. The obligation of Crisnic to make an advance to the Company pursuant to the Indirect Primary Offering Agreement shall terminate permanently in the event that (i) there shall occur any stop order or suspension of the effectiveness of this registration statement for an aggregate of fifty (50) trading days, other than due to the acts of Crisnic, during the commitment period, or (ii) the Company shall at any time fail materially to comply with certain requirements contained in the Indirect Primary Offering Agreement and such failure is not cured within thirty (30) days after receipt of written notice from Crisnic; provided, however, that the termination provision shall not apply to any period commencing upon the filing of a post-effective amendment to this registration statement and ending upon the date on which such post-effective amendment is declared effective by the Securities and Exchange Commission. We agreed to pay Crisnic a non-refundable origination fee of one million seven hundred and fifty thousand (1,750,000) shares of restricted common stock and $10,000 in due diligence expenses.We must also pay Crisnic directly out of the gross proceeds of each advance under the Indirect Primary Offering Agreement, an amount equal to 1% of the amount of each advance. 20 Table of Contents Minimum Sales Price Under the Indirect Primary Offering Agreement, we have the right to set a minimum sales price with respect to shares purchased under each advance.If we set a minimum sales price, (i) Crisnic may not sell shares purchased under that advance at a price less than the minimum sales price; and (ii) the amount of the advance requested by us shall be reduced by 20% for each of the five trading days following the advance request that the closing bid price of our stock is below the minimum sales price. Our Termination Rights We have the right to terminate the Indirect Primary Offering Agreement for any reason on thirty days notice without any payment or liability to Crisnic other than the shares payable in advance as a fee. No Short-Selling by Crisnic Crisnic has agreed that neither it nor any of its affiliates shall engage in any direct or indirect short-selling of our common stock during the term of the Indirect Primary Offering Agreement. Effect of Performance of the Indirect Primary Offering Agreement on Our Stockholders All 37,500,000 shares registered in this offering are expected to be freely tradable. The sale by Crisnic of a significant amount of shares registered in this offering at any given time could cause the market price of our common stock to decline and to be highly volatile. Crisnic may ultimately acquire all or none of the shares of common stock not yet issued but registered under this offering. After Crisnic has acquired such shares, it may sell all, some or none of such shares. Therefore, sales to Crisnic by us under the Indirect Primary Offering Agreement may result in substantial dilution to the interests of other holders of our common stock. However, we have the right to control the timing and amount of any sales of our shares to Crisnic and the Indirect Primary Offering Agreement may be terminated by us at any time at our discretion. In connection with entering into the Indirect Primary Offering Agreement, we authorized the sale to Crisnic of up to $2,000,000 worth of our common stock. We anticipate that we will sell all 35,000,000 shares to Crisnic under the Indirect Primary Offering Agreement (exclusive of the 1,750,000 shares issuable to Crisnic as a fee under the Indirect Primary Offering Agreement and the 750,000 shares issuable to Crisnic under the Stock Purchase Agreement), all of which are included in this offering. We have the right to terminate the Indirect Primary Offering Agreement without any payment or liability to Crisnic at any time other than the shares payable in advance as a fee. The number of shares ultimately offered for sale by Crisnic is dependent upon the number of shares purchased by Crisnic under the Indirect Primary Offering Agreement. THE SELLING STOCKHOLDER The following table presents information regarding the selling stockholder.Neither the selling stockholder nor any of its affiliates has held a position or office, or had any other material relationship with us. 21 Table of Contents Selling Stockholder Shares Beneficially Owned Before Offering (1) (2) Percentage of Shares Beneficially Owned Before Offering (1) (2) Shares to be Sold in the Offering Assuming the Company Issues the Maximum Number of Shares Under the Offering (3) Percentage of Outstanding Shares Beneficially Owned After Offering (3) Crisnic Fund S.A. % % (1) Applicable percentage of ownership is based on 51,750,000 shares of our common stock outstanding as of September 13, 2010 together with securities exercisable or convertible into shares of Common Stock within sixty (60) days of September 13, 2010 for the selling stockholder.Beneficial ownership is determined in accordance with the rules of the SEC and generally includes voting or investment power with respect to securities.Shares of common stock are deemed to be beneficially owned by the person holding such securities for the purpose of computing the percentage of ownership of such person, but are not treated as outstanding for the purpose of computing the percentage ownership of any other person. (2) Anthony Salvatore Gentile, the principal investment advisor of Crisnic Fund S.A. is deemed the beneficial owner of all of the shares of common stock owned by Crisnic Fund S.A.Mr. Gavridge Perez Porras and Mr. Marvin Brines Porras are the two stockholders and directors of Crisnic Fund S.A. and may be deemed to share beneficial ownership of the shares of common stock owned by Crisnic Fund S.A. (3) Under the terms of the Indirect Primary Offering Agreement, the Company may elect in its sole discretion to sell to the Crisnic Fund S.A. up to $2,000,000 of its common stock.Crisnic Fund SA does not presently beneficially own any of those shares as determined in accordance with the rules of the SEC. 22 Table of Contents PLAN OF DISTRIBUTION The common stock offered by this prospectus is being offered by Crisnic Fund SA, the selling stockholder.The common stock may be sold or distributed from time to time by the selling stockholder directly to one or more purchasers or through brokers, dealers, or underwriters who may act solely as agents at market prices prevailing at the time of sale, at prices related to the prevailing market prices, at negotiated prices, or at fixed prices, which may be changed.The selling stockholder and any of its pledgees, assignees and successors-in-interest may offer and sell the shares of common stock offered by this prospectus from time to time in one or more of the following transactions: ● in ordinary brokers’ transactions; ● transactions involving cross or block trades; ● through brokers, dealers, or underwriters who may act solely as agents; ● “at the market” into an existing market for the common stock ● in other ways not involving market makers or established business markets, including direct sales to purchasers or sales effected through agents; ● in privately negotiated transactions; ● in the over-the-counter market; ● in transactions other than in the over-the-counter market (including negotiated transactions and other private transactions); ● by pledge to secure debts and other obligations or on foreclosure of a pledge;or ● in a combination of any of the above transactions. In order to comply with the securities laws of certain states, if applicable, the shares may be sold only through registered or licensed brokers or dealers.In addition, in certain states, the shares may not be sold unless they have been registered or qualified for sale in the state or an exemption from the registration or qualification requirement is available and complied with. Brokers, dealers, underwriters, or agents participating in the distribution of the shares as agents may receive compensation in the form of commissions, discounts, or concessions from the selling stockholder and/or purchasers of the common stock for whom the broker-dealers may act as agent.The compensation paid to a particular broker-dealer may be less than or in excess of customary commissions. Crisnic Fund SA is an “underwriter” within the meaning of the Securities Act. Neither we nor Crisnic Fund SA can presently estimate the amount of compensation that any agent will receive.We know of no existing arrangements between Crisnic Fund SA, any other stockholder, broker, dealer, underwriter, or agent relating to the sale or distribution of the shares offered by this prospectus.At the time a particular offer of shares is made, a prospectus supplement, if required, will be distributed that will set forth the names of any agents, underwriters, or dealers and any compensation from the selling stockholder, and any other required information. We will pay all of the expenses incident to the registration, offering, and sale of the shares to the public other than commissions or discounts of underwriters, broker-dealers, or agents.We have also agreed to indemnify Crisnic Fund SA and related persons against specified liabilities, including liabilities under the Securities Act. Insofar as indemnification for liabilities arising under the Securities Act may be permitted to our directors, officers, and controlling persons, we have been advised that in the opinion of the SEC this indemnification is against public policy as expressed in the Securities Act and is therefore, unenforceable. 23 Table of Contents Crisnic Fund SA and its affiliates have agreed not to engage in any direct or indirect short selling of our common stock during the term of the common stock purchase agreement. We have advised Crisnic Fund SA that while it is engaged in a distribution of the shares included in this prospectus it is required to comply with Regulation M promulgated under the Securities Exchange Act of 1934, as amended.With certain exceptions, Regulation M precludes the selling stockholder, any affiliated purchasers, and any broker-dealer or other person who participates in the distribution from bidding for or purchasing, or attempting to induce any person to bid for or purchase any security which is the subject of the distribution until the entire distribution is complete.Regulation M also prohibits any bids or purchases made in order to stabilize the price of a security in connection with the distribution of that security.All of the foregoing may affect the marketability of the shares offered hereby this prospectus. This offering will terminate on the date that all shares offered by this prospectus have been sold by Crisnic Fund SA. 24 Table of Contents DESCRIPTION OF SECURITIES TO BE REGISTERED The Company is authorized to issue 100,000,000 shares of our common stock par value $0.001. The holders of outstanding shares of our common stock are entitled to receive dividends out of assets or funds legally available for the payment of dividends at such times and in such amounts as our board of directors from time to time may determine. Holders of our common stock are entitled to one vote for each share held on all matters submitted to a vote of stockholders. There is no cumulative voting of the election of our directors then standing for election. Our common stock is not entitled to pre-emptive rights and is not subject to conversion or redemption. Upon liquidation, dissolution or winding up of the Company, the assets legally available for distribution to stockholders are distributable ratably among the holders of our common stock after payment of liquidation preferences, if any, on any outstanding payment of other claims of creditors. Each outstanding share of our common stock is, and all shares of our common stock to be outstanding upon completion of the offering will, upon payment therefor be, duly and validly issued, fully paid and non-assessable. INTEREST OF NAMED EXPERTS AND COUNSEL No expert or counsel named in this prospectus as having prepared or certified any part of this prospectus or having given an opinion upon the validity of the securities being registered or upon other legal matters in connection with the registration or offering of our common stock was employed on a contingency basis, or had, or is to receive, in connection with the offering, a substantial interest, direct or indirect, in the Company or any of its subsidiaries, nor was any such person connected with the Company or any of its subsidiaries as a promoter, managing or principal underwriter, voting trustee, director, officer, or employee. The Company’s financial statements for the fiscal years ended April 30, 2009 and April 30, 2010 have been audited by Seale and Beers, CPAs, to the extent and for the periods set forth in their reports appearing in the Company’s Form 10K/A for the fiscal year ended April 30, 2009 and the Company’s Form 10/K for the fiscal year ended April 30, 2010 filed with the Securities and Exchange Commission. 25 Table of Contents INFORMATION WITH RESPECT TO THE COMPANY Business Company Overview Enhance Skin Products Inc., (formerly Zeezoo Software Corp.) was originally incorporated under the laws of the state of Nevada on November 14, 2006. Pursuant to an Asset Purchase Agreement by and between the Company and Enhance Skin Products Inc.a privately held Ontario corporation (“Enhance Private”) which closed on August 14, 2008, the Company acquired the Assets of Enhance Private. In addition to shares issued for the asset purchase and the cancellation of certain securities of the Company, Enhance Private acquired approximately 57.6% of the common stock of the Company.On August 28, 2008 the Company changed its name to Enhance Skin Products Inc. For accounting purposes, this transaction was treated as an acquisition of Zeezoo Software Corp. and a recapitalization of Enhance Skin Products Inc.Enhance Private is the accounting acquirer and the results of its operations carryover.Accordingly, all prior year financial statements presented for comparative purposes are those of Enhance Private and not Zeezoo Software Corp.Accordingly, the operations of Zeezoo Software Corp are not carried over and will be adjusted to $0.Immediately prior to the Merger, Zeezoo Software Corp had minimal assets and liabilities. Our Products We are a cosmeceutical/skin care company focused on the aesthetic skin health market. We develop and commercialize topical skin care systems that enable the user of these systems to ameliorate the symptoms of a number of skin conditions, including premature aging, loss of moisture, photo-damage and soft tissue skin deficiencies, such as fine lines and wrinkles. Our products are designed to both improve the appearance and underlying health of the skin by providing deep hydration through the topical application of formulations containing hyaluronan (hyaluronic acid, HA) of specific molecular size and purity.Hyaluronan, which is the basis of all Visible Youth™ products, is a naturally occurring sugar polymer of central biological importance. Hyaluronic acid is present in every tissue of the body. It has many functions, including stimulating the tissue’s water retention capabilities. 3% of the human body, by dry weight, is composed of HA. For example, hyaluronic acid is found in the eye and keeps them round and it is found in joints as part of the synovial fluid and acts as a lubricant and shock absorber. However, 56% of the HA in our bodies is found in the skin, where it helps retain moisture and structure. Together with collagen and elastin, HA forms the cement that holds cells together. Studies have shown (Stern, RJ, 2006, Hyaluronan: Key to Skin Moisture, 246-277, In: Dry Skin and Moisturizers, Loden, M and HI Maibach Eds.) that fragmentation of the HA polymer generates size-specific pieces, or oligomers, with widely differing biological activities. However, it is difficult to synethsize HA free of contaminating glycoprotein, lipids and other tissue material in the laboratory setting. In spite of these drawbacks, many cosmetic and cosmeceutical manufacturers continue to incorporate “cosmetic grade” HA into their products and claim their beneficial effects for their products. This grade of HA can be impure and ill-defined as to molecular size and biological activities and can therefore be less effective. The Visible Youth™ skin care line currently has six products, all of which use HA of specific molecular size and purity and are hypoallergenic, non-irritating, fragrance free, non-comodegenic, non-occlusive and oil free: 26 Table of Contents Visible Youth Revitalizing Skin Formula™: This topical treatment is for use on all areas of the face and neck and is designed to reduce fine and deep lines over time, while improving the skin’s tone, texture, color and radiance. Visible Youth Revitalizing Eye Zone Ge™l: This gel is designed to address the delicate needs of the skin around the eye area and combines the hydrating benefits of hyaluronate, collagen and glycerin with the healing and antioxidant properties of Vitamin E. Visible Youth Revitalizing Moisturizer™: This cream contains our specific HA fraction and other healthy emollients and is designed to deliver hydrating nutrition to the skin and neck. Visible Youth Revitalizing Cleanser™: A mild, non-soap and non-alkaline gel, the Revitalizing Cleanser is formulated for all skin types and designed to gently remove impurities without breaking the acid mantle of the skin. Visible Youth Healing Complex™: Developed for use at home, the Healing Complex acts as a humectant in combination with bioactive ceramic micro-particles.It is a proprietary, patent pending, synergistic formulation of two active ingredients that is designed to deliver a restorative formula to treated skin following a professional skin resurfacing procedure. Visible Youth Healing Complex Plus 3% Lidocaine™: This is the Healing Complex with 3% Lidocaine added to be applied by a physician immediately after a professional skin-resurfacing procedure.Lidocaine helps relieve pain and discomfort while decreasing irritation. Distribution Methods and Marketing Strategy We will market our products by Direct to Consumer (“DTC”) channel and by Direct Dispense (“DD”) channel through skin care professionals, such as physicians and aestheticians. The DTC channel will be used to market Visible Youth Revitalizing Skin Formula™, Visible Youth Revitalizing Moisturizer™, Visible Youth Eye Zone Gel™, and Visible Youth Revitalizing Cleanser ™. The DD channel will be used to market Visible Youth Healing Complex™ and Visible Youth Healing Complex plus 3% Lidocaine™,plus reformulated versions of the Skin Formula, Eye Zone Gel and Moisturizer to include Vitryxx™, all of which will be marketed under the Visible Youth “Professional” brand. Direct to Consumer Channel To help the Company create a DTC program, we have retained the services of a consultant to provide access to affiliate networks utilizing new communication tools, such as blogs, web-based social networks (Facebook, Twitter), email, etc., to introduce and acquire customers for the selected Visible Youth DTC products. This will require modification to and expansion of the Shopping Cart contained in the current Visible Youth web site (www.visibleyouth.com). 27 Table of Contents In addition, we intend to explore electronic retailing DTC networks, such as the Home Shopping Network, QVC, ShopNBC, to increase brand recognition and generate sales of the DTC signature products. The Visible Youth DTC product line currently consists of the Revitalizing Skin Formula, Revitalizing Eye Zone Gel, Revitalizing Moisturizer and Revitalizing Cleanser products.Current containers and cartons will be utilized until inventory is depleted at which time less costly packaging will be sourced.Additional HA products containing a medium strength SPF and/or peptides will be considered. Direct Dispense (Professional) Channel We intend to continue with our refocused “post procedure” Direct Dispense efforts for the Healing Complex Plus 3% Lidocaine and The Healing Complex, but under the new Visible Youth “Professional” brand.We intend to add the bioglass VitryxxTM and a high level SPF to the Revitalizing Skin Formula, the Eye Zone Gel and the Moisturizer, so that all 4 Visible Youth “Professional” products will contain Vitryxx™ in combination with HA and can be directly positioned as a collective post skin resurfacing protocol. As part of that repositioning, we plan to offer a large size “back of shelf” jar of the Healing Complex Plus 3% Lidocaine for physician office use.Additional Visible Youth “Professional” products may be developed, and could include a mask containing HA and Vitryxx™. In order to reposition the Healing Complex as the core of a post skin resurfacing procedure protocol, we intend to complete a limited clinical evaluation. We have recently completed the protocol for a clinical assessment of the Healing Complex Plus Lidocaine to be conducted by a dermatologist when Company finances allow.We anticipate that the results of this evaluation will create the basis for a scientific marketing piece.If we are successful in this endeavor, it may assist in establishing the credibility necessary to facilitate an approach to physicians.Our initial Direct Dispense focus will be the aesthetics practices of dermatologists who are familiar with SolarazeTM, the prescription dermatology product that utilizes the same fraction of hyaluronan as Visible YouthTM to deliver its active ingredient through to the dermis.In the case of Visible YouthTM, the ingredient that we are delivering is water for deep hydration. International It is our plan to attempt to source one to two filling operations in Asia, so that we can send finished ingredients in bulk to Asia to be filled in locally sourced containers and packaging for distribution and sale.We intend to pursue a similar strategy for Europe. Competition The market for skincare/cosmeceuticals is highly competitive with many established manufacturers, suppliers and distributors engaged in all phases of the business. We believe that we face strong competition. Competitive factors in our market include: ● product efficacy and uniqueness; ● brand awareness and recognition; ● product quality, reliability of performance and convenience of use; ● cost effectiveness; ● breadth of product offerings; ● sales and marketing capabilities and methods of distribution; ● resources devoted to product education and technical support; and ● speed of introducing new competitive products and existing product upgrades. 28 Table of Contents We face and will continue to face intense competition. A number of our competitors have far greater research and development and marketing capabilities and far greater financial resources than we do. These competitors may have developed, or could in the future develop, new technologies that compete with our products or render our products obsolete. We are also likely to encounter increased competition as we enter new markets and as we attempt to further penetrate existing markets. Some of our competitors have, in the past, and may, in the future, compete by lowering prices on their products. We may respond by lowering our prices, exiting the market or competing by investing in the development of new, improved products. Approximately 400 companies compete in the US cosmeceutical industry, divided fairly evenly among chemical and end-use product segments. The seven largest producers of cosmeceutical products in 2007 were Johnson & Johnson, Procter & Gamble, L’Oreal, Allergan, Avon, Estee Lauder and Medicis. These companies controlled over 60% of the US cosmeceutical market. Intellectual Property Our commercial success will depend in part on the patent applications, trademark applications, trademarks and trade secrets we own. Our goal is to obtain, maintain and enforce patent protection where available and appropriate for our products, obtain trademarks for our products, preserve our trade secrets, and operate without infringing on the proprietary rights of other parties, both in the U.S. and in other countries. Our policy is to actively seek, where appropriate, intellectual property protection for our products, proprietary information and proprietary technology through a combination of contractual arrangements and laws, including patents, both in the U.S. and elsewhere in the world. We regard as important to our success and competitive position the protection of patents, trademarks and other proprietary rights that we own, license or benefit from, such as our collaborators and suppliers’ patents, trade secrets and other proprietary rights. Laws and contractual restrictions, however, may not be sufficient to prevent unauthorized use or misappropriation of our technology from us, our collaborators and suppliers, or to deter others from independently developing products that are substantially equivalent or superior to our products. Our ability to assert our patents against a potential infringer depends on our ability to detect infringements, which may be especially difficult with patents covering methods of manufacturing. Further, many countries, including some European countries, have compulsory licensing laws under which a patent owner may be compelled to grant licenses to third parties in some circumstances. In addition, most countries limit the enforceability of patents against government agencies or government contractors. In these countries, the patent owner may be limited to monetary relief and may be unable to enjoin infringement, which could materially diminish the value of the patent. Moreover, the legal systems of some countries, particularly developing countries, do not favor the aggressive enforcement of patents and other intellectual property protections, which makes it difficult to stop infringement. We depend upon the skills, knowledge and experience of our employees, as well as that of our advisors, consultants and other contractors, and those of our collaborators and suppliers. To help protect our proprietary know-how that is not patentable, and for inventions for which patents may be difficult to enforce, we rely on trade secret protection and confidentiality agreements to protect our interests. To this end, we require our employees, consultants and advisors to enter into confidentiality agreements that prohibit the disclosure of confidential information and, where applicable, require disclosure and assignment to us of the ideas, developments, discoveries and inventions important to our business. Additionally, these confidentiality agreements require that our employees, consultants and advisors do not bring to us, or use without proper authorization, any third party’s proprietary technology. 29 Table of Contents While we intend to take the actions that we believe are necessary to protect our proprietary rights, we may not always be successful in doing so.In addition, we may face challenges to the validity and enforceability of proprietary rights and may not prevail in any litigation regarding those rights. As a result, these patents may be narrowed in scope, deemed unenforceable or invalidated and may fail to provide us with any market exclusivity or competitive advantage even after significant investment in efforts to obtain and maintain a meaningful competitive patent position. Patent Applications While attempting to create topical formulations of HA with Vitryxx™, a commercially available bioglass made by Schott Ag, we observed that the resulting formulations were able to maintain acidic pH for up to 24 months.Furthermore, clinical evaluation of a HA/Vitryxx formulation, conducted at Essex Testing Clinic, Verona, New Jersey, revealed that after four weeks of daily use, up to 100% of the subjects responded with improvements in at least one or more skin aging parameters. These observations are also the foundation of the Visible Youth Healing Complex line.These observations are also the subject of a PCT patent application entitled Cosmetic Composition for the Treatment of Skin and Methods Thereofthat was filed in September 2007.The PCTapplication has matured into the national patent applications set out below. Title of Invention Country Status Serial No. National Phase Entry Date Cosmetic Composition for the Treatment of Skin and Methods Thereof Canada Application March 5, 2009 Cosmetic Composition for the Treatment of Skin and Methods Thereof United States Application 12/439,811 March 3, 2009 Cosmetic Composition for the Treatment of Skin and Methods Thereof Europe Application March 16, 2009 Cosmetic Composition for the Treatment of Skin and Methods Thereof Australia Application 2007/800376643 April 2, 2009 Cosmetic Composition for the Treatment of Skin and Methods Thereof New Zealand Application March 5, 2009 Cosmetic Composition for the Treatment of Skin and Methods Thereof China Application 2007/80037664.3 April 9, 2009 Cosmetic Composition for the Treatment of Skin and Methods Thereof Japan Application 2009/527658 March 10, 2009 Cosmetic Composition for the Treatment of Skin and Methods Thereof Hong Kong Application November 6, 2009 Trademarks We have the following trademarks: 30 Table of Contents Trademark Country Registration No. Classes Status Visible Youth United States 03 Granted/Registered Visible Youth Australia 03, 05 Granted/Registered Visible Youth Canada A393144 03, 05 Granted/Registered Visible Youth France 03, 05 Granted/Registered Visible Youth Japan 03 Granted/Registered Visible Youth Norway 03, 05 Granted/Registered Visible Youth Switzerland 03, 05 Granted/Registered Trademark Applications We have the following trademark application: Trademark Country Classes Status Visible Youth EU Community 03, 05 Under Opposition Government Regulation The manufacture and sale of cosmetics are subject to regulation principally by the FDA and state and local authorities in the U.S., and by comparable agencies in certain foreign countries.The Federal Trade Commission, or FTC, and state and local authorities regulate the advertising of cosmetics. Products falling within the Food Drug and Cosmetic Act’s definition of “cosmetics” and that are generally recognized as “safe and effective” do not require premarketing clearance.We use the term “cosmeceuticals” for marketing purposes.Our cosmeceutical products are considered cosmetics according to the Food Drug and Cosmetic Act definition, and are subject to FDA regulations for cosmetics. Under the Food Drug and Cosmetic Act, cosmetics are defined as articles applied to the human body to cleanse, beautify or alter the appearance. The manufacturing of cosmetics is subject to the misbranding and adulteration sections of the Food Drug and Cosmetic Act applicable to cosmetics. Cosmetics are not subject to premarket approval by the FDA, but the product and ingredients must be tested to assure safety. If the product or ingredients are not tested for safety, a specific warning is required. The FDA monitors compliance of cosmetic products through random inspections of cosmetic manufacturers and distributors. The FDA utilizes an “intended use” doctrine to determine whether a product is a drug or cosmetic by the labeling claims made for the product. If a cosmetic product is intended to treat a disease condition or to affect the structure or any function of the human body, the FDA will regulate the product as a drug rather than as a cosmetic. The product will then be subject to all drug requirements under the Food Drug and Cosmetic Act. The labeling of cosmetic products is subject to the requirements of the Food Drug and Cosmetic Act, the Fair Packaging and Labeling Act and other FDA regulations. Our third-party manufacturers are also subject to extensive governmental regulation. The FDA mandates that cosmeceuticals be manufactured so as not to violate the adulteration and misbranding sections of the Food Drug and Cosmetic Act applicable to cosmetic products. Raw Materials and Suppliers The primary raw material used by the Company is hyaluronan.Hyaluronan is available from a number of manufacturers worldwide. The Company currently secures its supply from a fermentation expert. 31 Table of Contents Employees As of September 13, 2010, we had three employees, namely our Chief Executive Officer, Chief Financial Officer and our Chief Operating Officer. PROPERTIES Our principal executive offices are approximately 115 square feet of subleased space in an “executive suite” facility in Denver, Colorado.The month-to-month lease commenced in August 2008.The annual rent is $3,000 inclusive of taxes, climate control, power maintenance and reception services. LEGAL PROCEEDINGS We are not aware of any material legal proceedings, other than ordinary routine litigation incidental to the business, to which we or any of our subsidiaries are a party or of which any of our property is the subject.We are not aware of any material proceedings to which any director, officer or affiliate of the Company, any owner of record or beneficially of more than five percent of any class of voting securities of the Company, or any associate of any such director, officer, affiliate of the Company, or security holder is a party adverse to the Company or any of our subsidiaries or has a material interest adverse to the Company or any of our subsidiaries. 32 Table of Contents MARKET FOR OUR COMMON STOCK AND RELATED STOCKHOLDER MATTERS Our common stock is quoted on the OTCBB under the symbol "EHSK." The following table sets forth, for the periods indicated, the high and low closing prices of our common stock. These prices reflect inter-dealer prices, without retail mark-up, mark-down or commission, and may not represent actual transactions. The last reported sale price of our common stock on September 1, 2010 was $0.033 per share. Fiscal Year 2009 High Low First Quarter No trades No trades Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Fiscal Year 2010 High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ (1) The above table sets forth the range of high and low closing prices of our common stock as reported by www.quotemedia.com for the periods indicated. Holders On August 24, 2010, there were approximately 57 stockholders of record of our common stock. Dividends We have not declared any dividends since incorporation and do not anticipate that we will do so in the foreseeable future. Although there are no restrictions that limit the ability to pay dividends on our common shares, our intention is to retain future earnings for use in our operations and the expansion of our business. Equity Compensation Plan Information We have not adopted any equity compensation plans. 33 Table of Contents FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Enhance Skin Products Inc. (formerly ZeeZoo Software Company) We have audited the accompanying consolidated balance sheets of Enhance Skin Products Inc. as of April 30, 2010 and 2009, and the related consolidated statements of operations, stockholders’ equity and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Enhance Skin Products Inc. as of April 30, 2010 and 2009, and the related consolidated statements of operations, stockholders’ equity and cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 4 to the consolidated financial statements, the Company has net losses for the year ended April 30, 2010 of $739,174, which raises substantial doubt about its ability to continue as a going concern.Management’s plans concerning these matters are also described in Note 4. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada August 10, 2010 50 S. Jones Blvd. Suite 202 Las Vegas, NV 89107 Phone: (888)727-8251 Fax: (888)782-2351 34 Table of Contents ENHANCE SKIN PRODUCTS INC. formerly Zeezoo Software Corp. CONSOLIDATED BALANCE SHEETS April 30 April 30 ASSETS Current Cash $ $ Sales tax receivable Prepaids & deposits Inventory Total current assets Other assets Intangible assets net of amortization of $10,143 and $0 respectively Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Accounts payable to related party Advances related party - Total current liabilities Stockholders' equity (deficit) Authorized: 100,000,000 common shares par value $0.001 Issued and outstanding 49,250,000 as of April 30, 2010 and April 30, 2009, respectively Additional paid-in capital Accumulated other comprehensive income Deficit ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 35 Table of Contents ENHANCE SKIN PRODUCTS INC. formerly Zeezoo Software Corp. CONSOLIDATED STATEMENTS OF OPERATIONS For the Years ending April 30, 2010 and April 30, 2009 April 30 April 30 Revenue $ $
